The Attorney General of Texas
                             June 20, 1978




Honorable Ben T. Reyes                              Opinion No. H- 118 7
Chairman
House Committee on Rules                            Re: Validity of a homestead tax
P. 0. Box 2910                                      exemption   for senior citizens
Austin, Texas 78769                                 whose income is limited to a
                                                    certain amount.

Dear Representative     Reyes:

      You have requested our opinion regarding the validity          of a homestead
tax exemption for senior citizens.

        Article 8, section    l-b of the Texas Constitution    provides, in pertinent
part:

                 Sec. l-b. (a) Three Thousand Dollars ($3,000) of the
              assessed taxable value of all residence homesteads of
              married or unmarried adults, male or female, including
              those living alone, shall be exempt from all taxation
              for all State purposes.
                 (b) From and after January 1, 1973, the governing
              body of any county, city, town, school district, or
              other political subdivision of the State may exempt by
              its own action not less than Three Thousand Dollars
              ($3,000) of the assessed value of residence homesteads
              of married or unmarried persons sixty-five (65) years
              of age or older, including those living alone, from ad
              valorem taxes thereafter levied by the political sub-
              division.

You advise that the Board of Education of the Houston Independent               School
District recently enacted the following resolution:

                Section 1 That the Board of Education of the
              Houston Independent School District grant a $5,000
              homestead tax exemption to citizens sixty-five years




                                        p.   4782
    .
,




    Honorable Ben T. Reyes         -   Page 2    (R-1187)



                   of age or older who timely file a sworn application with the
                   District’s Tax Assessor-Collector,   the exemption to be
                   granted according to the procedures and under the condi-
                   tions employed by the City of Houston, the Tax Assessor and
                   Collector of the Houston Independent School District.

                     Section 2 That the Board of Education of the Houston
                   Independent School District grant an additional $10,000
                   homestead tax exemption to citizens sixty-five years of age
                   or older (for a total of $lS,OOO), who timely file a sworn
                   application on a form provided by the District, through
                   which the taxpayer establishes that his or her income does
                   not exceed $5,000 annually if only the taxpayer claiming the
                   exemption resides in the residence homestead, and a
                   combined total of $7,000 annually if the taxpayer claiming
                   the exemption and his or her spouse reside in the residence
                   homestead, the exemption to be granted according to the
                   procedures and under the conditions employed by the City of
                   Houston, the Tax Assessor and Collector of the Houston
                   Independent School District.

        You ask whether the board may validly condition      this additional $10,000 exemption
        upon the taxpayer’s annual income.

                A political subdivision is empowered by article 8, section l-b to grant to every
        person a tax exemption on certain property, provided the property is the residence
        homestead of the taxpayer, and provided further that the taxpayer is at least 65
        years of age. The board of education, while authorizing an exemption in the
        amount of $5,000 to all taxpayers on the sole basis of the two constitutional
        criteria, proposes an additional exemption for those taxpayers who also qualify
        under an income test.

               The Supreme Court of Texas has frequently declared that “lax exemptions are
        subject to strict construction     since they are the antithesis of equality and
        uniformity.”    Hilltop Village, Inc. v. Kerrville Independent School District, 426
S.W.2d 943, 948 (Tex. 1968); see also Davies v. Meyer, 541 S.W.2d 827, 829 (Tex.
        1976). In our opinion, the school board may not limit the grant of an exemption to
        any condition not derived from the constitutional     amendment itself. ln Sparkman
        v. State, 58 So. 2d 431 (Fla. 1952), a constitutional provision authorized a homestead
        tax exemption of $5,000. The legislature subsequently required that any person
        claiming the exemption must have been a legal resident of the state for one year
        prior thereto. The Supreme Court of Florida held that

                    the class or group entitled to homestead exemption under
                    the constitution, and the class or group entitled to such right




                                                P.   4783
    ,


.



        Honorable Ben T. Reyes    -   Page 3     (H-1187)



                   or privilege under the      constitution   as attempted  to be
                   restricted by legislative    enactment,    are quite materially
                   different.

        As a result, the court found the residency requirement    invalid. 58 So. 2d, at 432.

              Likewise, the Texas Constitution empowers a political subdivision to grant a
        homestead tax exemption on the basis of the taxpayer’s age and residence on the
        homestead property.    To these constitutional   conditions, the school board has
        appended a third based on income. When a constitutional amendment has

                   specifiiedl . . . circumstances and purposes . . . the Legis-
                   lature is without power to add to or withdraw from the
                   circumstances and purposes specified.

        Deason v. Orange County Water Control & Improvement District No. 1, 244 S.W.2d
981, 984 (Tex. 1952). It is our opinion, therefore, that under the present language of
        the constitution  a school district may not limit the grant of a homestead tax
        exemption for senior citizens to those whose income is below a particular amount.

                                           SUMMARY

                    Under the current language of the constitution, a school
                    district may not limit the grant of a homestead tax
                    exemption for senior citizens to those whose income is
                    below a particular amount.




        C. ROBERT HEATH. Chairman
        Opinion Committee ’




                                                  P.   4784